Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 08/31/2022, are accepted and do not introduce new matter.
Claims 1-32 are pending; claims 5-8 and 21-32 are withdrawn for belonging to non-elected species; claims 1-4 and 9-20 are examined hereafter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Truan et al (U.S. 2014/0231553) in view of Snyder (U.S. 3,236,527) and Truan et al (U.S. 2009/0032624), hereafter referred to as Truan 2009.
Regarding claim 1, Truan teaches a vehicle mounted spreader for spreading materials such as sand, salt, or other granular chemicals onto snow and ice covered paved surfaces (as disclosed in paragraph 0018) comprising: 
a hopper (22) adapted to be supported by the vehicle (as seen in Fig 8) for containing the material to be spread, 
a liquid container (liquid tank, not shown, disclosed in paragraph 0033) adapted to be supported by the vehicle (as seen in Fig 8) for containing liquid with which to pre-wet the material (as disclosed in paragraph 0033), 
a spinner (deflector 76) for spreading the pre-wet material (as seen in Fig 4), 
an auger (80) positioned in said hopper (as seen in Figs 2-7) for conveying the material to said spinner (as seen in Fig 5), 
a liquid applicator (defined at least by spray nozzles 108) for applying liquid from the liquid container (as disclosed in par 0033, the liquid applicator receives liquid from a tank, not shown) to the material to pre-wet the material (as seen in Fig 5, nozzle 108 pre-wet the material before exiting through spinner assembly 72). 
However, Truan does not teach a paddle mixer mounted to an end of said auger, at least a portion of said paddle mixer positioned within said hopper, at least a portion said liquid applicator positioned adjacent said at least a portion of said paddle mixer, said at least a portion of said liquid applicator applying liquid at a position within said hopper to the material adjacent said at least a portion of said paddle mixer, said paddle mixer mixing the liquid and the material.
Snyder teaches a mixing and spreading machine that includes a hopper (144), a paddle mixer (defined by drum flutes 118) mounted to an end of auger (153, as seen in Fig 26), at least a portion of said paddle mixer positioned within said hopper (as seen in Fig 26, the paddle mixer 118 is inside the hopper 144). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan to incorporate the teachings of Snyder to provide a paddle mixer at the end of the auger, in order to make use of the rotational motion of the auger, not only to move the material towards the exit, but also to further help with mixing the material with the liquid, as taught by Snyder. In combination, the liquid applicator (108 of Truan) would be positioned adjacent to said at least a portion of the paddle mixer (118 of Snyder), since the liquid applicator (108) is placed on the downstream end of the auger (80 of Truan), as seen in Fig 5 of Truan.
Truan 2009 teaches a material spreader with integrated wetting system wherein at least a portion of a liquid applicator (defined by wetting assembly 12, which includes nozzles 36) applies liquid at a position within a hopper (hopper 14, which includes passage 20, as seen in Fig 1) to the material (as seen in Figs 1 and 2, at least a portion of liquid applicator 12 is positioned inside the hopper 14/20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan to incorporate the teachings of Truan 2009 to provide at least a portion of the liquid applicator within the hopper in order to have less dispersion of the liquid, making the system more efficient (as disclosed in Par 0023 of Truan 2009). In combination, the prior art teaches at least a portion of said liquid applicator applying liquid at a position within said hopper (as seen in Fig 1 of Truan 2009) to the material adjacent said at least a portion of said paddle mixer (paddle mixer of Snyder). 
Regarding claim 2, Truan, Snyder and Truan 2009 teach the spreader of claim 1, wherein said hopper is a V-hopper (hopper of Truan is overall V-shaped, as seen in Fig 1).
Regarding claim 3, Truan, Snyder and Truan 2009 teach the spreader of claim 2, wherein said auger is oriented generally parallel to a longitudinal axis of the vehicle, and said spinner is located generally on the longitudinal axis of the vehicle (as seen in Figs 6-8 of Truan, the auger 80 is oriented on a direction that corresponds to the longitudinal axis of the vehicle; wherein the spinner 76 aligns with the auger, i.e. corresponds with the longitudinal axis).
Regarding claim 4, Truan, Snyder and Truan 2009 teach the spreader of claim 3 including two said augers (as seen in Fig 26 of Snyder, there are two augers).
Regarding claim 9, Truan, Snyder and Truan 2009 teach the spreader of claim 1, wherein said paddle mixer comprises a plurality of longitudinally extending blades (119 of Snyder) attached to said auger(as seen in Fig 17 and 26 of Snyder), spaced circumferentially around said auger, and extending away from said auger (as seen in Fig 17 of Snyder).
Regarding claim 10, Truan, Snyder and Truan 2009 teach the spreader of claim 9, wherein said blades extend away from said auger at an angle of between 0 degrees and 90 degrees relative to a cross-sectional centerline of said auger (each blade 119 of Snyder is spaced 90 degrees relative to the auger, as seen in Fig 17).
Regarding claim 18, Truan, Snyder and Truan 2009 teach the spreader of claim 9, wherein each said blade is formed so as to be elongated and extending from a first end of said paddle mixer to a second opposite end of said paddle mixer and straight relative to an axis of rotation of said auger (as seen in Figs 17 and 25 of Snyder, the blades are straight with respect to the axis of rotation of the auger).

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Truan et al (U.S. 2014/0231553) in view of Snyder (U.S. 3,236,527) and Truan et al (U.S. 2009/0032624), hereafter referred to as Truan 2009; further in view of Stevenson et al (U.S. 2012/0048958).  
Regarding claim 11, Truan, Snyder and Truan 2009 teach the spreader of claim 10. However, they do not teach the spreader wherein said blades extend away from said auger at an angle of 23 degrees.
Stevenson teaches a spreader having paddles 33’, as seen in Figs 11A-11E, which pivot about a hinge 51; thus they define an angle of 23 degrees at any given moment. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and Snyder to incorporate the teachings of Stevenson to provide pivoting paddles that accommodate any given angle in order to facilitate even expulsion and spreading of the material (as disclosed in paragraph 0053 of Stevenson). 
Regarding claim 12, Truan, Snyder and Truan 2009 teach the spreader of claim 9. However, they do not teach the spreader wherein said paddle mixer further comprises first and second circular rings spaced along and secured to said auger, said blades having first ends secured to said first ring and second ends secured to said second ring.
Stevenson teaches a spreader wherein paddle mixer (seen in Fig 11A) comprises first and second circular rings (connecting rings 41) spaced along and secured to a auger (35), wherein blades (33’) have first ends secured to said first ring and second ends secured to said second ring (as seen in Fig 11A, each end of blades 33’ is connected to the first and second ring respectively).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and Snyder to incorporate the teachings of Stevenson to provide first and second rings to attach the Snyder to, so that the blades can pivot in order to facilitate even expulsion and spreading of the material (as disclosed in paragraph 0053 of Stevenson). 
Regarding claim 13, Truan, Snyder and Truan 2009 teach the spreader of claim 9. However, they do not teach the spreader wherein each said blade includes a plurality of notches spaced along a radially outer edge of said blade.
Stevenson teaches a spreader wherein paddle mixer (seen in Fig 11A) comprises blades 33’ having notches (defined at portion 93, as seen in Fig 11C and 11D).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and Snyder to incorporate the teachings of Stevenson to provide notches on the edge of the blades in order to facilitate breaking up and cutting of material (as disclosed in paragraph 0056 of Stevenson), which would facilitate mixing with liquid. 
Regarding claim 14, Truan, Snyder, Truan 2009 and Stevenson teach the spreader of claim 13, wherein said notches are oriented at angle of between 0 degrees and 90 degrees relative to an axis of rotation of said auger (as seen in Fig 11C of Stevenson, the angle of the notches is about 45 degrees from the axis of ration of the auger).
Regarding claim 15, Truan, Snyder, Truan 2009 and Stevenson teach the spreader of claim 14, wherein said angle is 45 degrees (as seen in Fig 11C of Stevenson, the angle of the notches is about 45 degrees from the axis of ration of the auger).
Regarding claim 16, Truan, Snyder and Truan 2009 teach the spreader of claim 9. However, they do not teach the spreader wherein said paddle mixer comprises four said blades spaced equally about a circumference of said auger, a first pair of said four blades being positioned diametrically opposite to one another and having radially inner edges closely adjacent to an outer surface of said auger, a second pair of said four blades being positioned diametrically opposite to one another and having radially inner edges spaced away from said outer surface of said auger.
Stevenson teaches a spreader wherein paddle mixer (seen in Fig s11C-11E) comprises four said blades spaced equally about a circumference of said auger (each blade 33’ is equally spaced apart, see Figs), a first pair of said four blades being positioned diametrically opposite to one another and having radially inner edges closely adjacent to an outer surface of said auger (shown below), a second pair of said four blades being positioned diametrically opposite to one another and having radially inner edges spaced away from said outer surface of said auger (as shown below).

    PNG
    media_image1.png
    582
    788
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and Snyder to incorporate the teachings of Stevenson to provide the claimed configuration of blades in order to facilitate breaking up and cutting of material (as disclosed in paragraph 0056 of Stevenson), which would facilitate mixing with liquid and in order to facilitate even expulsion and spreading of the material (as disclosed in paragraph 0053 of Stevenson). 
Regarding claim 17, Truan, Snyder, Truan 2009 and Stevenson teach the spreader of claim 16,  wherein each said blade includes a plurality of notches (defined at portion 93, as seen in Fig 11C and 11D of Stevenson) spaced along a radially outer edge of said blade, said notches being oriented at angle of between 0 degrees and 45 degrees relative to an axis of rotation of said auger (as seen in Fig 11C of Stevenson, the angle of the notches is 45 degrees from the axis of ration of the auger), and wherein said notches in said first pair of blades face one end of said auger and said notches in said second pair of blades face the other end of said auger (as shown below).

    PNG
    media_image2.png
    582
    788
    media_image2.png
    Greyscale


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Truan et al (U.S. 2014/0231553) in view of Snyder (U.S. 3,236,527) and Truan et al (U.S. 2009/0032624), hereafter referred to as Truan 2009; further in view of Hoerle et al (U.S. 7,100,760). 
Regarding claim 19, Truan, Snyder and Truan 2009 teach the spreader of claim 9. However, they do not teach the spreader wherein each said blade is formed so as to be elongated and extending from a first end of said paddle mixer to a second opposite end of said paddle mixer and helical relative to an axis of rotation of said auger.  
Hoerle teaches a mixing apparatus that includes a paddle mixer (12) that includes blades (22) that are elongated and extend from both ends of the mixer (as seen in Fig 1); wherein the blades are formed helical relative to an axis of rotation (as seen in Fig 1, blades 22 are helical)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and Snyder to incorporate the teachings of Hoerle to provide the elongated helical blades in order to aid in mixing of the material as it passes through the mixer (as disclosed in col 6, lines 8-14 of Hoerle). Moreover, the helical blades also help move material throughout the auger, since the helical blades give the flow direction as well as aid in mixing.  
Regarding claim 20, Truan, Snyder, Truan 2009 and Hoerle teach the spreader of claim 19. However, they fail to teach each said blade formed so as to make a quarter turn in twelve inches along a length of said auger relative to the axis of rotation of said auger.
Nonetheless, Hoerle teaches the blade 22 making a turn along the length auger 12, as seen in Fig 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the blades so that evert 12 inches the blade makes a quarter turn, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II A). Moreover, Applicant does not disclose any criticality to the blades making a quarter turn in twelve inches along a length of said auger. The specification even discloses that other “pitches” for the blades could also be utilized (see Par 0037). Therefore, it would be obvious to find the ideal distance between the blades, depending on the material being used, the speed of rotation of the auger, and the intended characteristics of the mixed material. 

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 9-20 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 01/27/2022 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752